Citation Nr: 0403601	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date, prior to 
November 30, 2001, for a grant of a 70 percent rating for 
PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to July 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

By rating action in November 2000, service connection was 
granted for PTSD.  A 30 percent rating was assigned from the 
date of receipt of the veteran's claim on May 21, 1999.  In 
November 2001, the veteran submitted a notice of disagreement 
(NOD) for this initial rating decision for PTSD.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a new 
claim for increase. Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, where the question for consideration 
is the propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Hence, that issue is added, and characterized as 
involving the propriety of the assignment of the initial 
rating.  

By rating action in March 2002, the RO granted an increase 
from 30 percent to 70 percent for PTSD.  The effective date 
assigned for this increased rating was November 30, 2001, the 
date of receipt of the veteran's NOD.

The veteran and his representative appeared before this 
Acting Veterans Law Judge via a videoconference hearing held 
in May 2003, a transcript of which has been associated with 
the claims file.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

At the veteran's videoconference hearing in May 2003, he 
testified that the November 30, 2001, letter he submitted to 
the RO was an NOD, and not an increased rating claim.  He 
stated in that letter that he was "appealing the rating he 
received."  He had discussed the date assigned for the 70 
percent rating with someone at the RO who told him at the 
time, "that it was a data entry error as far as it was 
entered as a request for increase versus an appeal."  An RO 
report of contact dated April 2002 notes that, "The letter 
will be accepted as an NOD."  It is not necessary, however, 
that a separate statement of the case (SOC) be issued for 
this claim.  Although the July 2002 SOC phrased the issue on 
appeal as entitlement to an earlier effective date, the claim 
was also clearly analyzed to include the appeal for a higher 
initial rating.  The Board has rephrased the issues on appeal 
to clarify the basis of the veteran's arguments.  

The veteran testified that he was currently receiving 
treatment at the Muskogee VAMC.  In addition, it appears that 
some medical records, in particular all mental health 
treatment records from the Fayetteville VAMC, Muskogee and 
Oklahoma City VAMC treatment records (1999 to the present), 
and Oklahoma State University Mental Health Clinic treatment 
and counseling records (February 2001) might not have been 
obtained.  As such this case must be remanded to obtain these 
records.  As discussed above, different ratings may be 
assigned for different time periods, so it is important that 
all records for treatment since 1999 be obtained.


Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from the Oklahoma State 
University Mental Health Clinic for 
February 2001.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
If any records are not obtained, inform 
the appellant of this fact, including 
what efforts were made to obtain the 
records.  Also inform the appellant what 
further action, if any, will be taken 
with respect to his claims for 
compensation.  Allow an appropriate 
period of time within which to respond.

2.  Obtain the veteran's medical records 
from the VA medical facilities in 
Fayetteville, Muskogee, and Oklahoma City 
for treatment from 1999 to the present.  
Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  After obtaining the additional 
medical evidence described above, to the 
extent it is available, the RO should 
readjudicate these claims, to include the 
consideration of "staged ratings," 
pursuant to Fenderson.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC). An appropriate period of 
time should be allowed for response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

